DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Amendment / Arguments 
 Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see remainder of this office action for details. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Phalak, A., Chen, Z., Yi, D., Gupta, K., Badrinarayanan, V., & Rabinovich, A. (2019). DeepPerimeter: Indoor boundary estimation from posed monocular sequences. arXiv preprint arXiv:1904.11595 (“Phalak”) (cited in Applicant’s IDS) in view of Fuhrmann, Simon, and Michael Goesele. "Fusion of depth maps with multiple scales." ACM Transactions on Graphics (TOG) 30, no. 6 (2011): 1-8 (“Fuhrmann”). 

Regarding claim 1: 
	Phalak teaches: a method (Abstract, Figs.1 and 2) comprising: 
	obtaining a set of images and a set of poses corresponding to the set of images, the set of images having been captured of an environment at least partially enclosed by a set of adjoining walls (Fig. 2, system inputs and related description); 
	generating a depth map of the from the set of images and the set of poses (Fig. 2: Multiview depth map)…
	generating a set of wall segmentation maps by providing the set of images to a machine learning model, the machine learning model having been trained to output wall segmentation maps based on image inputs (sections 8.1, 8.2), each of the set of wall segmentation maps indicating one or more regions of a corresponding image from the set of images that contain the set of adjoining walls  (Fig. 2: semantic segmentation for walls and related description); 
	after generating the depth map and the set of wall segmentation maps, generating a point cloud including a plurality of points by sampling the depth map along portions of the depth map that are aligned with the one or more regions, wherein sampling the depth map includes sampling the surface representation of the depth map (Fig. 2: wall point cloud and related description, e.g. sampling depth map of wall pixels only); 
	identifying a set of clusters for the point cloud, each of the set of clusters including a subset of the plurality of points, and wherein each of the set of clusters is determined to correspond to a different wall from the set of adjoining walls (Fig. 2: Labeled clusters and related description); and 
	estimating a perimeter of the environment along the set of adjoining walls by fitting a line or plane to the plurality of points for each of the set of clusters (Fig. 2, final perimeter prediction, and related description). 
*   *   *   *   *
	Re: generating a depth map of the from the set of images and the set of poses wherein the depth map includes a surface representation, see Fuhrmann, Introduction, which teaches that fusing depth maps into non-redundant surface representations is known.  Modifying Kutliroff, in view of Fuhrman, such to include depth maps fused into surface representations, such to have a common coordinate system of the depth maps (see Fuhrmann, Introduction), is taught, suggested and motivated by the prior art, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.  See MPEP §2143(A).   
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 2: 
	Phalak teaches: the method of claim 1, further comprising: capturing, using one or more sensors, the set of images and the set of poses, wherein obtaining the set of images and the set of poses includes receiving the set of images and the set of poses from the one or more sensors, (Introduction, obtaining images (i.e. RGB images) and poses from sensors on devices such as smartphones, AR/VR HMDs, etc. is known in the art.)
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Phalak, to have obtained the above. The motivation would be to obtain image data to better depict capturing a scene.


Regarding claim 6: 
Phalak teaches: the method of claim 1, wherein the plurality of points include 3D points, and wherein estimating the perimeter of the environment along the set of adjoining walls based on the point cloud includes: fitting the plane to the plurality of points for each of the set of clusters, resulting in a plurality of planes; and forming a closed loop by extending the plurality of planes until reaching intersection lines (see Fig. 2: 3D points, and Section 3.2-3.3 re: plane fitting, and forming a closed loop) 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Phalak, to have obtained the above. The motivation would be to obtain image data to better depict a scene.  


	Regarding claim 7:
	Phalak teaches: the method of claim 1, wherein the set of images include RGB images (claim 1).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Kutliroff, to have obtained the above. The motivation would be to obtain image data to better depict capturing a scene. 


	Regarding claim 9:
	Phalak teaches: the method of claim 1, wherein the plurality of points include 3D points (Fig. 2, 3D point cloud).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Phalak to have obtained the above. The motivation would be to obtain image data to better depict depth of a scene.  




Claims 10, 11, 15, 17,18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Phalak in view of Fuhrmann and further in view of Kutliroff (U.S. Patent Application Publication No. 2018/0018805 A1). 

	Regarding claim 10: see also claim 1. 
	Kutliroff teaches: a system (claim 9) comprising: one or more processors (Fig. 15: 1520); and a computer-readable medium comprising instructions that, when executed by the one or more processors (claim 17), cause the one or more processors to perform operations comprising: 	
	The operations correspond to the method of claim 1. Thus, the same rationale for rejection applies. Modifying the method of claim 1 to be performed by a system, as mapped above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known hardware/software to perform tasks. 


	Regarding claim 11: see claim 2. 
	These claims are similar and, thus, the same rationale for rejection applies. 
. 
	Regarding claim 15: see claim 6. 
	These claims are similar and, thus, the same rationale for rejection applies. 

	Regarding claim 16: see claim 7. 
	These claims are similar and, thus, the same rationale for rejection applies. 


	Regarding claim 17: see also claim 1.
	Kutliroff teaches: a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations (claim 17) comprising: 
	The operations correspond to the method of claim 1. Thus, the same rationale for rejection applies. Modifying the method of claim 1 to be performed a processor executing instructions, as mapped above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known hardware/software to perform tasks.


	Regarding claim 18: see claim 2. 
	These claims are similar and, thus, the same rationale for rejection applies. 

	Regarding claim 22: see claim 6. 
	These claims are similar and, thus, the same rationale for rejection applies.

	Regarding claim 23: see claim 7. 
	These claims are similar and, thus, the same rationale for rejection applies. 


Claims 2, 3, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Phalak in view of Fuhrmann (with Kutliroff for claims 11, 12, 18 and 19) and further in view of Bradski (U.S. Patent Application Publication No. 2016/0026253 A1). 

	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising: capturing, using one or more sensors, the set of images and the set of poses, wherein obtaining the set of images and the set of poses includes receiving the set of images and the set of poses from the one or more sensors, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: obtaining poses from one or more sensors, this is taught by Bradski (see e.g. paras. 601-604, sensors for obtaining pose is known).  Modifying the applied references, such to include a pose sensor and camera, as per the applied references, in a method to obtain pose and images, as per the mapping of claim 1 above, is all of taught, suggested, and obvious and predictable to one of ordinary skill in the art.  See MPEP §2143(A).  
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 2, wherein the one or more sensors includes an image sensor configured to capture the set of images and a pose sensor configured to capture the set of poses (see mapping to claim 2 above; and Bradski, paras. 601-04). 
	The prior art included each element recited in claim 3, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 11: see claim 2. 
	These claims are similar and, thus, the same rationale for rejection applies. 

	Regarding claim 12: see claim 3. 
	These claims are similar and, thus, the same rationale for rejection applies. 

	Regarding claim 18: see claim 2. 
	These claims are similar and, thus, the same rationale for rejection applies. 

	Regarding claim 19: see claim 3. 
	These claims are similar and, thus, the same rationale for rejection applies.  
. 

Claims 5, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Phalak in view of Fuhrmann (with Kutliroff for claims 14 and 21), and further in view of Fu (U.S. Patent Application Publication No. 2015/0063707 A1). 

	Regarding claim 5: 
	The applied references to claim 1 do not proactively teach claim 5. Consider the following. 
In analogous art, Fu teaches: the method of claim 1, wherein the plurality of points include 2D points, and wherein estimating the perimeter of the environment along the set of adjoining walls based on the point cloud includes: fitting the line to the plurality of points for each of the set of clusters, resulting in a plurality of lines; and forming a closed loop by extending the plurality of lines until reaching intersection points (see e.g. claims 1 and 11 and Fig 3).
  It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Fu, to have obtained the above. The motivation would be to obtain image data to take advantage of known image processing methods to approximate the outlines of structures using point cloud data (Yu, Background). 


	Regarding claim 14: see claim 5. 
	These claims are similar and, thus, the same rationale for rejection applies. 


	Regarding claim 21: see claim 5. 
	These claims are similar and, thus, the same rationale for rejection applies.


 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Phalak in view of Fuhrmann and further in view of Totty (U.S. Patent Application Publication No. 2020/0302686 A1).

	Regarding claim 8:
	The applied references to claim 1 do not proactively specify claim 8. 
	In analogous art, Totty teaches: the method of claim 1, wherein the set of poses include camera orientations of an image sensor that captured the set of images (para. 85).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Totty to have obtained the above. The motivation would be to obtain image data to understand parameters relating to image capture and/or camera positions. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613